Citation Nr: 1022149	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a disability 
claimed as an allergic reaction to penicillin.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1969 
through September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any psychiatric disability 
that may reasonably be encompassed by a veteran's description 
of the claim, reported symptoms, and the other information of 
record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).  It is not proper to adjudicate the varying 
diagnoses as separate claims; rather, VA must weigh and 
assess the nature of the current condition the veteran 
suffers from when determining the breadth of the claim before 
VA.  Clemons, 23 Vet. App. at 6.  As such, the Board finds 
that, in the current appeal, the Veteran's mental health 
disability claim is more properly characterized as a claim 
for service connection for an acquired psychiatric 
disability.  Over the years, the Veteran has been diagnosed 
with several different psychiatric disabilities including an 
anxiety disorder, major depression, PTSD, and most recently, 
bipolar disorder.  The Board acknowledges that the RO has 
previously denied the Veteran's claims for service connection 
for depression, anxiety and PTSD, (see July 2003, October 
2004, and January 2005 rating decisions) and that the Veteran 
has failed to appeal these rating decisions.  However, in 
light of the now-conceded in-service event (defined as 
harassment, abuse, and mistreatment by a commanding officer), 
the Board will consider these previously denied claims to be 
reopened.  As such, the Board will consider the Veteran's 
psychiatric claim on a de novo basis.  In so doing, the Board 
will evaluate the Veteran's mental health disability and 
determine whether or not his current mental disorder is 
traceable to military service.  

Indeed, as will be discussed in the remand portion of the 
decision below, the issue of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD is being remanded for further development.  


FINDINGS OF FACT

1.  There is no evidence of a current disability caused by an 
allergic reaction to penicillin, and an allergic reaction to 
penicillin in and of itself, is not considered a disability 
for which service connection can be granted.

2.  The Veteran does not have a bilateral feet disability 
attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current disability caused by 
an allergic reaction to penicillin that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The Veteran does not have a bilateral foot disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in September 2006, prior to 
the initial adjudication of the claim.  Specifically 
regarding VA's duty to notify, the notifications to the 
Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained some of the 
Veteran's service treatment records (STRs), service personnel 
records, and VA and private medical records.  The RO 
attempted to obtain records from the Social Security 
Administration (SSA), as well as additional service treatment 
records from the Indiantown Gap Military Reservation (IGMR) 
Medical Clinic; however attempts to obtain these records were 
unsuccessful.  The Veteran was notified of VA's inability to 
secure records from these sources in February and April 2008 
letters, see 38 C.F.R. § 3.159(e)(1), and Formal Findings on 
the Unavailability of Social Security disability medical 
records, and additional service treatment records from IGMR 
medical clinic, were issued in March and May of 2008 
respectively.  The Veteran later submitted a favorable SSA 
decision which found that the Veteran was entitled to a 
period of disability due to physical and mental disabilities.  
The RO also attempted to obtain medical records pertaining to 
the Veteran's feet from a private physician, R.F., M.D. of 
the Advanced Health Care facility, and records from the 
Chicago Board of Health pertaining to the Veteran's allergic 
reaction to penicillin.  In a September 2006 letter, the RO 
informed the Veteran that Dr. F. charged for copies of 
medical records, and that the Veteran should obtain the 
records from Dr. F. and send them to the RO if he wanted 
these records considered by the RO in its decision.  The 
Veteran failed to submit any records from Dr. F., and the 
Chicago Department of Public Health responded that they were 
unable to access medical records dating back to 1976.

In terms of whether or not the Veteran should have been 
afforded a VA examination for his bilateral foot disability 
or for a disability claimed as an allergic reaction to 
penicillin, the Board notes that VA is not required to 
provide a medical examination to a claimant as part of the 
duty to assist if the record does not already contain some 
indication that current disability is related to military 
event, injury, or disease.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 (2003) 
(Board under no obligation to obtain a medical opinion when 
there is no competent evidence that the Veteran's disability 
or symptoms were service related).  In this case, as will be 
explained below, there is no evidence of record of a current 
disability caused by or the result of an allergic reaction to 
penicillin.  Further, regarding the Veteran's claim for 
service connection for a bilateral foot disability, the only 
evidence of a current disability is a mild hallux valgus 
deformity of the left foot, and the record contains no 
evidence suggesting that this current foot disability may be 
traceable to military service.  In fact, the Veteran himself 
has not submitted a statement alleging that he has 
experienced foot problems ever since discharge, nor has he 
stated his belief that his current left foot hallux valgus is 
related to his time spent in service.  As such, the Board 
finds that a VA examination was not required, and no duty to 
assist was unmet.

Accordingly, based on the above analysis, the Board finds 
that VA's duty to notify and assist has been met with regard 
to the service connection claims adjudicated herein.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

        A.  Allergic Reaction To Penicillin

In this case, the Veteran is claiming that his current 
allergy to penicillin is the result of penicillin medication 
administered to him during service to treat his gonorrhea.  
See March 2004 and August 2006 statements by the Veteran.  He 
is not alleging that he has a current residual caused by an 
allergic reaction to penicillin.  Rather, he seeks service 
connection solely on the basis that he was given penicillin 
in service and is now allergic.  Review of the record shows 
that while serving in the military, the Veteran was treated 
for prostatitis secondary to penicillin resistant gonorrhea.  
Service treatment records do not show evidence of an allergic 
reaction to penicillin while in service, and, although post-
service medical records document the Veteran's allergy to 
penicillin, there is no medical evidence of chronic residuals 
or a disability caused by an allergic reaction to penicillin.  

Here, even assuming the Veteran did experience an allergic 
reaction to penicillin while serving on active duty, the 
salient point to make is that there is no competent evidence 
of a currently diagnosed disease or disability due to an 
allergic reaction to penicillin.  As such, without evidence 
of a current disability, the analysis ends, and service 
connection cannot be awarded.  See Degmetich v. Brown, 104 F. 
3d 1328, at 1333.  In other words, absent a showing of a 
current disability for which benefits are being claimed, 
service connection is not warranted.

        B.  Bilateral Foot Disability

In this case, in a January 1969 Report of Medical History 
filled out by the Veteran at his entrance onto active duty, 
the Veteran answered yes to the question "have you ever had 
or have you now" foot trouble.  However, in a January 1971 
Report of Medical History filled out by the Veteran at 
discharge, he answered no to the question "have you ever had 
or have you now foot trouble." Further, a January 1971 
discharge examination noted a normal clinical evaluation for 
the Veteran's feet.

Regarding evidence of current bilateral feet disability, the 
only diagnosed disability of record is mild hallux valgus of 
the left foot.  Specifically, the record contains an August 
2007 Orthopedic surgery note, which stated that in addition 
to knee pain, the Veteran was complaining of numbness over 
the plantar aspect of the left foot at the base of the first 
metatarsal.  At that site there was a nodule that was one 
centimeter by one centimeter in diameter which appeared to be 
within the tendon/plantar fascia of the left foot.  A left 
foot x-ray provided at the time of the examination gave the 
impression of mild hallux valgus deformity, but noted an 
otherwise unremarkable left foot study.  The radiologic study 
revealed no acute traumatic fracture or left foot joint 
dislocation, and noted that there was no evidence of 
degenerative joint disease.  The only other mention 
throughout the voluminous medical record of problems 
involving the feet includes a January 1996 radiologic consult 
where the Veteran presented complaining of foot pain.  
However, a bone scan revealed no increased flow to either 
foot, no abnormal areas of increased activity, and a June 
2002 entry in the outpatient treatment records noted that the 
Veteran presented complaining of pain in his feet.

In terms of continuity of symptomatology since discharge, the 
Veteran has not submitted a statement alleging that he has 
experienced foot problems ever since discharge, and the first 
documented evidence of foot pain was not until 1996, over 
fifteen years after discharge.  Although the Veteran noted 
that he experienced "foot trouble" at entrance onto active 
duty, he did not state if he had a specific disability at the 
time of entrance, or if he had simply experienced foot 
problems in the past but was not currently experiencing 
difficulties.  Significantly, at discharge, the Veteran noted 
that he did not have foot trouble, and a clinical evaluation 
administered at that time revealed normal feet.  Finally, the 
record does not contain a medical opinion establishing a 
nexus between his currently diagnosed hallux valgus (or any 
other current foot problem) and the Veteran's time spent on 
active duty.  

Therefore, without evidence of a diagnosed foot disability in 
service, continuity of symptoms since discharge, or a medical 
opinion showing a relationship between a current bilateral 
feet disability and service, service connection for bilateral 
feet disability is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Service connection for a disability claimed as an allergic 
reaction to penicillin is denied.  

Service connection for a bilateral foot disability is denied.


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As will be explained below, given the standard of the 
regulation, because the evidence of record indicates that the 
Veteran's current acquired psychiatric disorder "may be 
associated" with his period of active duty military service, 
the Board finds that a medical nexus opinion is required in 
order to fulfill the duty to assist.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon.  

Initially, the Board notes that outpatient treatment records 
from the Milwaukee VA Medical Center (VAMC), show diagnoses 
of major depression, anxiety disorder, chronic PTSD and 
bipolar disorder.  See outpatient treatment records dated 
from April 2002 through June 2008.  Service treatment records 
(STR's) contain a January 1971 discharge examination which 
noted a normal psychiatric clinical evaluation.  On a January 
1969 Report of Medical History filled out at entrance, the 
Veteran checked "no" to the questions have you ever 
experienced depression, excessive worry, and nervous trouble.  
However, on a January 1971 Report of Medical History filled 
out by the Veteran at discharge, he checked "yes" to the 
question have you ever experienced or do you now have 
depression or excessive worry, and nervous trouble.

The Veteran alleges that his psychiatric problems, and PTSD 
specifically, developed due to harassment, abuse and 
mistreatment at the hands of his commanding officer, G.A.M. 
while serving in the Republic of Vietnam, and stated that he 
has continued to experience psychiatric problems ever since 
this in-service harassment.  More specifically, the Veteran 
alleged that his commanding officer pulled a gun on him, and 
threatened to have him thrown from a helicopter during a 
helicopter ride.

Throughout the outpatient treatment records, the Veteran has 
consistently stated that he has been anxious, stressed and 
depressed ever since his discrimination and harassment by his 
commanding officer, Major M. while in Vietnam.  See August 
2002 entry, April 2004, and December 2006 psychiatric 
assessments.  A July 2003 progress note by B.N., PhD. stated 
that given the experiences described by the Veteran which 
occurred in Vietnam, which he characterized as 
discriminatory, demeaning and abusive of authority, and given 
the Veteran's feeling that his life was in danger, it was 
fairly likely that his diagnosis of anxiety disorder was 
actually PTSD especially given the Veteran's avoidance of 
situations and events reminiscent of his described traumatic 
events.

The Veteran initially received a discharge under other than 
honorable conditions, which he appealed.  A May 1980 
administrative decision was unfavorable.  However, a 
September 1991 administrative decision reversed the May 1980 
determination and changed the Veteran's character of 
discharge from dishonorable to honorable.  The September 1991 
adjudicators explained that bias and prejudice were prevalent 
during the Vietnam War, that the Veteran had adequately shown 
that his problems began the day he set foot in Vietnam, and 
that prejudice and bias were a contributing factor in the 
charges brought against him. See September 1991 
administrative decision which re-evaluated the Veteran's 
character of discharge.  

The Veteran's discharge under other than honorable conditions 
was based on a series of behavioral problems and AWOL 
complaints, including a July 1970 incident which occurred in 
Vietnam, when the Veteran was accused of pointing a pistol at 
his commanding officer, Major M.  The Veteran stated that 
what really happened was that the Major grabbed his arm, 
causing the gun to slide down the leg of his uniform, and as 
he was retrieving the gun from the leg of his uniform, the 
military police arrived, and Major Morgan told them that the 
Veteran had pointed a gun at him and threatened to shoot.  
The Veteran noted that he went through basic training with no 
problems from military authorities and also served in Germany 
with no problem.  The Veteran stated that his problems did 
not begin until he set foot in Vietnam in February 1970.  He 
noted that he immediately encountered prejudice and bias from 
the base commander and non-commissioned officers and stated 
that he was harassed and threatened by Major M. on several 
occasions, noting that Major M. pulled a gun on him twice.  
The Veteran stated that, because he came from the Chicago 
area, Major M. assumed he knew about drugs and gang 
activities, and held his background against him.  See August 
1991 RO Hearing, and September 1991 administrative decision 
evaluating character of discharge.

In this case, the Board will concede that the Veteran 
experienced bias, prejudice, and harassment in Vietnam at the 
hands of fellow service members due to his background and 
race.  In fact, in an October 2004 rating decision, the RO 
conceded that the evidence submitted by the Veteran regarding 
harassment and prejudice was consistent with the evidence of 
record, and therefore, considered to be a verified in-service 
stressor event.  This concession, coupled with information 
contained in a September 1991 administrative decision, (which 
changed the Veteran's character of discharge from 
dishonorable to honorable after conceding that the Veteran 
had shown that prejudice and bias were contributing factors 
in the charges brought against him), provides sufficient 
verification of in-service harassment, prejudice and racial 
bias directed towards the Veteran.  

Based on the above information which details a possible 
connection between the Veteran's current acquired psychiatric 
disability and his military service, and because there is no 
medical opinion of record discussing the relationship between 
the Veteran's currently diagnosed acquired psychiatric 
disability, which includes, bipolar disorder, PTSD, major 
depression, and anxiety disorder and his time spent on active 
duty, a medical nexus opinion should be obtained to determine 
whether it is at least as likely as not that an acquired 
psychiatric disability is traceable to his time spent on 
active duty.  In forming an opinion, the examiner should take 
into consideration the Veteran's verified in-service stressor 
which involved experiencing harassment and prejudice at the 
hands of his commanding officer and fellow service members 
while in Vietnam-in addition to the January 1971 Report of 
Medical History where the Veteran stated that he experienced 
depression or excessive worry, and nervous trouble.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for 
psychological testing and a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
Psychological testing should be 
conducted with a view toward 
determining whether the Veteran in fact 
has PTSD.  The agency of original 
jurisdiction (AOJ) should refer the 
claims file to a psychiatrist or 
psychologist, and the entire claims 
file, to include a complete copy of 
this remand, should be made available 
to, and reviewed by, the designated 
examiner.  

The examiner should consider the entire 
record (including the January 1971 Report 
of Medical History where the Veteran 
stated that he experienced depression, 
excessive worry, and nervous trouble) and 
any psychological test results; examine 
the Veteran; and identify all of the 
Veteran's psychiatric disorders in 
accordance with DSM-IV.  

For each diagnosed disorder, the examiner 
should provide an opinion, based on a 
review of the evidence of record, as to 
the medical probabilities that the 
Veteran has an acquired psychiatric 
disorder, to include PTSD, that is 
attributable to his active military 
service, including the conceded 
in-service stressor involving harassment, 
prejudice and bias by the Veteran's 
commanding officer.  The bases for each 
opinion should be explained in detail.

After the requested report has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

2.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



                
______________________________________________
	THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


